UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK



  Valentin Reid, on behalf of himself and all others similarly    i
  situated,                                                    "'1 ,   :   :.::·:-:. •



                          Plaintiff,                                                     19-cv-6541 (AJN)

                  -v-                                                                        ORDER

  Buscemi, LLC,

                          Defendant.



ALISON J. NATHAN, District Judge:

        Plaintiff filed his Complaint in this action on July 15, 2019. Dkt. No. 1. Since then, he

has not filed an affidavit of service indicating that service of the Complaint was effectuated on

Defendant. On November 19, 2019, the Comi ordered Plaintiff to file proof of service by

November 26, 2019 and further ordered him to serve the November 19 Order on Defendant

within five business days and to file proof of service of that Order on the public docket. Dkt. No.

7. The Court warned that failure to comply with the November 19 Order could result in

dismissal of this action for failure to prosecute. Id. After no responsive filings were made, on

December 5, 2019, the Court afforded Plaintiff one final opportunity to file proof of service on

Defendant by December 16, 2019. Dkt. No. 8. The Court warned that failure to comply with the

December 5 Order would result in dismissal of this action for failure to prosecute. Id. No

affidavit of service was ever filed. Indeed, Plaintiff has not communicated with the Court since

the day he filed his Complaint on July 15, 2019.

        "Rule 41 (b) of the Federal Rules of Civil Procedure authorizes the district court to

dismiss an action '[i]f the plaintiff fails to prosecute or to comply with [the] rules or a court
order."' Baptiste v. Sommers, 768 F.3d 212,216 (2d Cir. 2014). When considering a Rule 41(b)

dismissal, the district court weighs five factors: "( 1) the duration of the plaintiffs failure to

comply with the court order; (2) whether plaintiff was on notice that failure to comply would

result in dismissal; (3) whether the defendants are likely to be prejudiced by further delay in the

proceedings; (4) a balancing of the court's interest in managing its docket with the plaintiffs

interest in receiving a fair chance to be heard[;] and (5) whether the judge has adequately

considered a sanction less drastic than dismissal." Id. (quoting Lucas v. Miles, 84 F.3d 532, 535

(2d Cir. 1996)).

        Applying the five factors set f01ih in Baptiste, the Comi concludes that dismissal

pursuant to Rule 41 (b) for failure to prosecute is appropriate. It is true that, under the third

factor, relatively little prejudice to Defendant has been occasioned by the ongoing delay in

proceedings. But see Peart v. City of New York, 992 F.2d 458,462 (2d Cir. 1993) (noting that

prejudice may be presumed where delay is unreasonable). Even setting this factor aside, the

remainder clearly favor dismissal. First, for over two months, Plaintiff has failed to comply with

any of the Court's orders concerning service or filing. See Dong v. United States, No. 02-cv-

7751 (SAS), 2004 WL 385117, at *3 (S.D.N.Y. Mar. 2, 2004) (finding lack ofresponse for over

two months unreasonable and warranting dismissal). Second, the Court's November 19, 2019

and December 5, 2019 orders put Plaintiff on notice that failure to comply with the Court's

Orders could result in dismissal for failure to prosecute. See Dkt. Nos. 7, 8. Third, under the

fourth factor, this Court endeavors to resolve actions pending before it as quickly as possible and,

consistent with the CIRA, to move cases along efficiently. The Court has provided Plaintiff with

multiple opportunities to be heard, but Plaintiff has not so much as communicated with this


                                                   2
Court since July. As other courts have noted, "[i]t is not the function of this Court to chase

dilatory plaintiffs while other litigants in this district seek access to the courts." Holcombe v.

Skupien, No. 14-cv-1448 (PAC) (JLC), 2014 WL 6879077, at *3 (S.D.N.Y. Dec. 5, 2014)

(quoting Hibbert v. Apfel, No. 99-cv-4246 (SAS), 2000 WL 977683, at *3 (S.D.N.Y. July 17,

2000)).

          Finally, the usual sanction for failure to prosecute under Rule 41 (b) is dismissal with

prejudice. See Fed. R. Civ. P. 41 (b) ("Unless the dismissal order states otherwise, a dismissal

under this subdivision (b) and any dismissal not under this rule-except one for lack of

jurisdiction, improper venue, or failure to join a party under Rule 19-operates as an

adjudication on the merits."). However, "because the sanction of dismissal with prejudice 'has

harsh consequences,"' the Second Circuit has "instructed that 'it should be used only in extreme

situations."' Baptiste, 768 F.3d at 217 (quoting Mitchell v. Lyons Prof'! Servs., Inc., 708 F.3d

463, 467 (2d Cir. 2013)).

          The Court is unaware of how a lesser sanction than dismissal would prompt Plaintiff to

comply with the Court's Orders given that Plaintiff has not responded to the Cami's Orders or

otherwise communicated an intention to participate in this case since July 2019-even after the

Court provided an express warning that he faced dismissal if he did not respond by December

16, 2019. See Melendez v. City of New York, No. 12-cv-9241 (AJN), 2014 WL 6865697, at *3

(S.D.N.Y. Dec. 4, 2014). However, because this case does not present an "extreme situation,"

the Court will impose the lesser sanction of dismissal without prejudice. Accord Holcombe,

2014 WL 6879077, at *3 (recommending, in a case in which a prisoner failed to respond to the




                                                   3
Court's orders and failed to provide a current address, that the appropriate sanction was a

dismissal without prejudice).

       For the reasons provided above, this case shall be dismissed without prejudice for failure

to prosecute. The Clerk of Comi is directed to close this case.

SO ORDERED.

 Dated:   January~~ , 2020
          New York, New York


                                                             United States District Judge




                                                 4
